Citation Nr: 9926148	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left lower leg, Muscle Groups XI and 
XII, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
left hip scarring, residuals of shell fragment wounds.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the right arm and neck.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1949 to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
RO, which denied the veteran's claims of entitlement to 
increased ratings for service-connected left lower leg and 
left thigh disorders, and entitlement to compensable 
evaluations for service-connected right arm and neck 
disorder, and for left hip scarring.  

It is noted that, with regard to the claim of entitlement to 
an increased (compensable) evaluation for service-connected 
left hip scarring, the RO's rating decision of September 1994 
established service connection for scars, residuals of shell 
fragment wounds of the left hip.  This issue was specifically 
characterized this way in the RO's April 1996 rating 
decision, from which the present appeal arises.  Accordingly, 
the Board limits consideration of the left hip claim to an 
evaluation of scarring, and the issues on appeal are as 
presently characterized on the front page of this decision.  

In May 1998, the veteran was given notice of the date, time 
and place of a requested hearing before a member of the Board 
in Washington, D.C.  He failed to appear at the scheduled 
hearing.  No further action is appropriate in this regard.  



REMAND

The Board notes that governing regulations provide that a 
supplemental statement of the case (SSOC) will be furnished 
to the veteran when additional pertinent evidence is received 
after a statement of the case (SOC) or SSOC has been issued.  
38 C.F.R. § 19.31 (1998).  Moreover, the appellant has the 
right to have such additional evidence reviewed by the RO in 
the first instance, as opposed to the Board, if he so 
chooses.  See 38 C.F.R. § 20.1304(c) (1998).  

In the instant case, the RO issued notice to the veteran in 
May 1998 that his appeal would be certified to the Board, and 
that he had 90 days in which to submit additional evidence to 
the Board.  In June 1998, the veteran submitted additional 
evidence to the RO, in July 1998 additional evidence was 
received at the Board, including VA out-patient treatment 
records dated from January 1996 to May 1998, duplicate 
service medical records, and an April 1959 private treatment 
record.  This evidence was received at both the RO and the 
Board, after the issuance of the last SSOC in January 1997.  
Therefore, the matter must be remanded to the RO for issuance 
of a SSOC following consideration of this evidence, and to 
allow the veteran opportunity to respond to the RO's 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

The Board additionally notes that the rating criteria that 
were in effect when the RO last adjudicated the muscle 
injuries have been changed.  62 Fed. Reg. 30,235 (1997).  
That is, effective from July 3, 1997, the rating criteria for 
evaluating muscle injuries were revised and are now codified 
at 38 C.F.R. §§ 4.55, 4.56, 4.73 (1998).  In this veteran's 
case, the revisions affecting muscle groups XI, XII and XIV, 
include changes to § 4.56, which enumerates factors for 
consideration when determining whether muscle injuries 
represent moderately severe or severe impairment.  
Accordingly, the Board finds that the RO should consider both 
the former (old) and revised (new) criteria for evaluating 
muscle injuries in analyzing the severity of the veteran's 
service-connected shell fragment wounds.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The criteria more favorable to 
the veteran should be used in assigning a rating.  Karnas, 
supra.  

The veteran's service-connected shell fragment wounds of the 
left lower leg, left thigh, and neck and right arm are each 
rated, in part on limitation of function of the part affected 
under the applicable Diagnostic Codes.  Because evaluating 
these disorders under their respective Diagnostic Codes 
contemplates debility in part due to limitation of motion, 
further evidentiary development is yet required.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Consideration must be 
given to the degree of functional loss caused by pain, such 
as was reported by the veteran at his September 1995 VA 
examinations.  DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  

The veteran is shown to wear a short leg brace on his left 
leg.  He complains of left leg occasional give-way, pain on 
motion and walking, numbness, and muscle "tightness."  He 
reported a pulling sensation in the muscles of his left thigh 
when walking, difficulty walking and climbing stairs, and 
right neck and right arm pain and muscle spasms.  The veteran 
has not been afforded a VA examination since September 1995, 
at which time no X-ray studies were obtained.  Moreover, this 
VA examination report, aside from the rather stale findings 
regarding current symptomatology, does not include sufficient 
information for consideration of the factors contemplated by 
DeLuca, supra.  

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled." 38 C.F.R. § 4.40 
(1998).  The difficulty in rating functional loss due to pain 
on use was recognized by the Court accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet.App. 125, 129 (1994), in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability upon 
the person's ordinary activity."  DeLuca, at 206.  In order 
to effectuate this requirement, the Court explained that, 
when the pertinent diagnostic criteria provide, at least in 
part, for a rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion lost due to pain on use or during flare-ups."  
Id.  This is what is now required.

When examined by VA, the veteran's complaints of left leg, 
left thigh and right neck and right arm pain were noted and 
some clinical findings were made, but no attempt was made to 
quantify the veteran's pain in terms that can be used to 
apply pertinent rating criteria.  Consequently, it may be 
said that the examination reports were not responsive to the 
mandate in DeLuca that the examiner express the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic codes.  
For example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain, or on flare-ups, in fact may be comparable 
to a disability level contemplated by more severe limitation 
of motion.  If so, he must be rated accordingly.  The only 
way to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

It is also noted that the findings on most recent VA 
examination included left foot drop, and peroneal nerve 
involvement.  Accordingly, the veteran should be afforded 
both VA orthopedic and neurologic examinations, as well as a 
VA examination for scars, as detailed below.  

The Board also finds that the September 1995 VA examination 
for scars is unclear as to whether the veteran's service-
connected scars, residuals of shell fragment wounds of the 
left hip, are tender and painful on objective demonstration, 
so as to warrant a 10 percent evaluation under Diagnostic 
Code 7804.  Specifically, the VA examination report fails to 
distinguish between the veteran's reports and complaints and 
the examiner's objective findings, if any.  Moreover, the 
Board is uncertain as to the import of the statement that the 
veteran's left lower leg will respond to light touch or 
friction of clothing or bedding with tingling, or a burning 
sensation.  Additionally, a statement should be made as to 
whether any service-connected scars result in any limitation 
of function of the affected parts.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  The veteran should be provided an 
opportunity to supplement the record on 
appeal.  Action should be taken to secure 
any records of treatment at the Camp 
Hill, Pennsylvania, VA Medical Center, 
dated from May 1998 to the present, or 
any other VA treatment records identified 
by the veteran.  

2.  The veteran should be scheduled for a 
VA orthopedic examination, as well as a 
neurologic evaluation, to include X-ray 
studies of the left leg, left thigh, and 
neck (cervical spine) and right arm.  
Complete range of motion studies should 
be conducted.  

The examiner should identify the 
musculature which is affected by each 
shell fragment wound site, if any, and, 
if so, identify the muscle groups 
involved and address the symptomatology 
of each such group under both the old and 
new diagnostic criteria for such muscle 
groups (copies of which should be 
provided to the examiner).  All indicated 
testing should be conducted.  If either 
the joints or musculature are affected, 
the examiner should render an opinion as 
to the extent to which the veteran 
experiences weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
portray these factors in terms of 
additional loss in range of motion, 
including such loss on any occasional 
flare-ups, as well as the frequency of 
the same.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  This opinion should 
also be expressed in terms compatible 
with the criteria of § 4.56.  A complete 
rationale for all opinions should be 
provided.  

Each examiner should also specify 
symptoms associated with service-
connected disability, apart from any non-
service-connected disability, with a 
clear, concise statement of the etiology 
of all left leg, left thigh, and neck and 
right arm pathology, including the 
etiology of any left foot drop, or 
peroneal nerve disorder.  This statement 
should include identification of each 
joint(s) or joint function(s) adversely 
affected by service-connected disability, 
to include whether service-connected left 
thigh disorder affects the left knee, 
and/or the left hip joint, or both.  All 
findings should be listed in detail, with 
explanation and reference to supporting 
evidence.  

3.  Thereafter, the veteran should be 
scheduled for an examination of scars so 
as to ascertain the severity of service-
connected left hip scar(s), as well as to 
identify and describe any service related 
scars of the left lower leg, left thigh, 
or neck and right arm.  The examiner 
should indicate whether any scar is 
tender and painful upon objective 
demonstration, poorly nourished with 
repeated ulceration, or otherwise 
causative of any limitation of function.  
The claims folder should be made 
available to the examiner for use in the 
study of the case.  

The examiner is to provide a definitive 
statement as to the location of all the 
areas of involvement regarding the 
veteran's service-connected left hip 
scarring, including any other service 
related scars of the left lower leg, left 
thigh or neck and right arm, and if so, 
whether such scars are painful and the 
level of such pain.  Color photographs of 
any neck scarring should be taken and 
included in the file.

4.  The RO should complete any further 
development suggested by the record.  
Thereafter, the RO should re-adjudicate 
the claims on appeal, to include 
consideration of the evidence received or 
submitted since the January 1997 SSOC, as 
well as matters raised in this remand, 
including reference to and consideration 
of DeLuca v. Brown, 8 Vet.App. 202 
(1995); 38 C.F.R. § 4.40, 4.45 and 4.59; 
38 C.F.R. Part 4, Diagnostic Codes 7804 
and 7805; 38 C.F.R. §§ 4.56, 4.73 (1998); 
and, Esteban v. Brown, 6 Vet. App. 259 
(1994).  

(The RO should evaluate the veteran's 
claims for increased ratings for service-
connected shell fragment wounds, under 
both the old and new rating criteria for 
such musculature, at 38 C.F.R. §§ 4.56, 
4.73 (1998), and Karnas v. Derwinski, 1 
Vet.App. 308 (1991), and assign the 
evaluation under the version most 
favorable to the veteran.)  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a SSOC which addresses the 
evidence received since issuance of the 
January 1997 SSOC, as well as all matters 
raised in this remand, including citation 
to DeLuca v. Brown, 8 Vet.App. 202 
(1995); 38 C.F.R. § 4.40, 4.45 and 4.59; 
38 C.F.R. Part 4, Diagnostic Codes 7804 
and 7805; 38 C.F.R. §§ 4.56, 4.73 (1998); 
Karnas v. Derwinski, 1 Vet.App. 308 
(1991); and, Esteban v. Brown, 6 Vet. 
App. 259 (1994). 

After the appellant and any duly appointed representative 
have been given opportunity to respond to the SSOC, the 
claims folder should be returned to this Board for further 
review.  No action is required by the appellant until he 
receives further notice. The purpose of this remand is to 
comply with governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


